UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )                    Civil Action No. 09-1763 (PLF)
                                          )
$4,620 IN UNITED STATES CURRENCY,         )
                                          )
       Defendant in rem.                  )
__________________________________________)


                                    MEMORANDUM OPINION

               This matter is before the Court on the unopposed motion of plaintiff, the United

States of America, for a default judgment and final order of forfeiture against the defendant

property under 18 U.S.C. § 983(a)(4) and Rule G of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions. The defendant property is $4,620.00 in United

States currency. Upon consideration of the government’s verified complaint, its pending motion,

the relevant legal authorities, and the entire record in this case, the Court will grant the

government’s motion for a default judgment and final order of forfeiture.1

               Federal police agents seized the currency at issue on January 26, 2009, when

serving a search warrant for guns and drugs at the residence at 3711 22nd Street, Northeast, in

the District of Columbia. See Compl. ¶¶ 7, 8. The agents seized $3,000.00 from a cardboard

box under towels found at the foot of the bed in the master bedroom. Id. ¶ 10. They seized



       1
               Among the papers reviewed in connection with the pending motion include:
the United States’ verified complaint for forfeiture in rem (“Compl.”); and the United States’
motion for entry of a default judgment and for final order of forfeiture (“Mot.”).
another $1,620.00 from a vase on a shelf over the master bedroom door. Id. ¶ 11. The apparent

possessor of the money, Shelton Oliver Campbell, told police the money had come from the sale

of a Mazda automobile for $5,000.00. Id. ¶ 17. Mr. Campbell said he did not know the name of

the “Spanish male” to whom he had sold the vehicle. Id. ¶ 18. When serving the search warrant,

police also seized cocaine and marijuana. Id. ¶ 12. Mr. Campbell has a history of arrests and

convictions for crimes involving illegal narcotics. Id. ¶¶ 20-26.

               On September 17, 2009, the government commenced this action by filing a

verified complaint for forfeiture in rem. See Compl. ¶ 1. The Clerk of the Court issued a

warrant of arrest in rem, which was served on the defendant property on September 21, 2009.

See Mot. at 2. On September 18, 2009, the government sent copies of the complaint and warrant

of arrest in rem through the U.S. mails to Mr. Campbell at his personal address in Rockville,

Maryland, and to Mr. Campbell’s counsel at her office address in the District of Columbia.

See id. at 2-3. In addition, the government published notice of this action on its website,

www.forfeiture.gov, for 30 consecutive days, beginning on September 19, 2009. Id. at 3.

               On October 25, 2009, through counsel, Mr. Campbell filed a claim to the

defendant property. After making his claim, however, Mr. Campbell failed to file an answer

within the 21-day window required by Supplemental Rule G(5)(b). No one else has filed a claim

or any other pleading in this case. On January 7, 2010, the government filed a motion to strike

Mr. Campbell’s claim and for entry of a default judgment and final order of forfeiture. Mr.

Campbell filed an opposition on January 20, 2010, accompanied by a motion for leave to file an

answer — his first, and only, attempt to file an answer. Six days later, the Court denied without

prejudice Mr. Campbell’s motion for leave to file an answer for failure to comply with Local


                                                 2
Civil Rule 7(m). Mr. Campbell never sought to renew the motion. On March 24, 2010, the

government filed a motion to treat as conceded its motion to strike and for entry of a default

judgment and final order of forfeiture. Mr. Campbell did not respond or make any other filing in

this case.

               On August 6, 2010, the Court issued a Memorandum Opinion granting in part and

denying in part the government’s motion to strike Mr. Campbell’s claim and for entry of a

default judgment and final order of forfeiture. See Memorandum Op. at 4-5, Aug. 6, 2010;

see also Order at 1, Aug. 6, 2010. Specifically, the Court granted the government’s motion to

strike Mr. Campbell’s claim, see Memorandum Op. at 4-5, but the Court denied without

prejudice the government’s motion for default judgment because it was premature. Id. at 5.

With respect to the latter, the Court stated:

                       [T]he United States served a Warrant of Arrest on the
               defendant currency on September 21, 2009. The government gave
               direct notice of the complaint and warrant to the known potential
               claimant, Shelton Campbell, on or about September 18, 2009.
               Notice was mailed to Mr. Campbell directly, as well as to his
               attorney, in compliance with Supplemental Rule G(4)(B). In
               addition, the government gave notice of the action by publication
               on its website, www.forfeiture.gov, for 30 consecutive days,
               beginning on September 19, 2009, pursuant to Supplemental Rule
               G(4)(a)(iv)(C). The Court therefore finds that sufficient notice was
               given.

                       No other individual other than Mr. Campbell has filed any
               pleading to challenge forfeiture of the defendant property, and the
               time for filing a claim has expired. The Court has stricken Mr.
               Campbell’s claim. There therefore are no claimants to the
               defendant funds. The Court concludes that the government is
               entitled to an entry of default pursuant to Rule 55(a) of the Federal
               Rules of Civil Procedure. The Court therefore will direct the Clerk
               of the Court to enter a default against Shelton Campbell. Because
               Rule 55 requires entry of a default by the Clerk before a default


                                                 3
               judgment may be entered, the government’s motion for default
               judgment is premature. The Court therefore will deny the motion
               without prejudice to refiling after the Clerk’s entry of a default.

Memorandum Op. at 5, Aug. 6, 2010 (internal citations omitted).

               On August 9, 2010, the Clerk of the Court entered a default against Mr. Campbell

due to his failure to plead or otherwise defend a claim after process was fully issued.

Subsequently, on October 18, 2010, the government refiled its motion. Now that a default has

been entered by the Clerk, the Court concludes that the government is entitled to a default

judgment and final order of forfeiture.

               The civil forfeiture statute provides that

               [t]he following shall be subject to forfeiture to the United States
               and no property right shall exist in them: . . . . [a]ll moneys,
               negotiable instruments, securities, or other things of value
               furnished or intended to be furnished by any person in exchange
               for a controlled substance or listed chemical in violation of this
               subchapter, all proceeds traceable to such an exchange, and all
               moneys, negotiable instruments, and securities used or intended to
               be used to facilitate any violation of this subchapter.

21 U.S.C. § 881(a)(6). The Court finds that the defendant property was used or intended to be

used to facilitate a violation of the Controlled Substances Act, 21 U.S.C. §§ 801, et seq. The

defendant property therefore is forfeitable to the government under 21 U.S.C. § 881(a)(6).

Furthermore, the government provided sufficient notice of the seizure of the defendant property.

No individual other than Mr. Campbell filed any pleading to challenge the forfeiture of the

defendant property, and the time for filing a claim has expired. See SUPP . R. G(5)(a)(ii)(B). And

the Court has stricken Mr. Campbell’s claim — therefore, there are no claimants to the defendant

property.



                                                  4
               Accordingly, the Court will grant the government’s motion for a default judgment

and final order of forfeiture [Dkt. No. 15]. An Order consistent with this Memorandum Opinion

shall issue this same day.

               SO ORDERED.




                                                    /s/
                                                   PAUL L. FRIEDMAN
DATE: April 26, 2011                               United States District Judge




                                               5